 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   MARTA E. VILLACORTA (NY SBN 4918280)
     Trial Attorney
 3   United States Department of Justice
     Office of the U.S. Trustee
 4   450 Golden Gate Avenue, Suite 05-0153
     San Francisco, CA 94102
 5   Telephone: (415) 705-3333
     Facsimile: (415) 705-3379
 6   Email: marta.villacorta@usdoj.gov

 7   Attorneys for Andrew R. Vara,
     Acting United States Trustee for Region 3 1
 8
                                   UNITED STATES BANKRUPTCY COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
10
11   In re:                                                     Bankruptcy Case
                                                                No. 19-30088 (DM)
12   PG&E CORPORATION,

                - and -                                         Chapter 11
13
14   PACIFIC GAS AND ELECTRIC                                   (Lead Case)
     COMPANY,
15                                                              (Jointly Administered)
                                     Debtors.
16
      Affects PG&E Corporation                                 Date: May 22, 2019
17    Affects Pacific Gas and Electric Company                 Time: 9:30 a.m.
      Affects both Debtors                                     Place: Hon. Dennis Montali
18                                                                     450 Golden Gate Avenue
19
     * All papers shall be filed in the lead case,                     16th Floor, Courtroom 17
     No. 19-30088 (DM)                                                 San Francisco, CA 94102
20
21   MOTION OF THE UNITED STATES TRUSTEE FOR ORDER APPOINTING FEE
     EXAMINER AND ESTABLISHING PROCEDURES FOR CONSIDERATION OF
22
       REQUESTED COMPENSATION AND REIMBURSEMENT OF EXPENSES
23
24            Pursuant to 28 U.S.C. § 586 and 11 U.S.C. §§ 105(a) and 330, Andrew R. Vara, Acting

25   United States Trustee for Region 3 (the “United States Trustee”), by and through his undersigned

26   counsel, hereby moves (the “Motion”) for an Order appointing a fee examiner (the “Fee

27   Examiner”) and for related modifications to the Court’s Order Authorizing the Debtors to

28   Establish Procedures for Interim Compensation and Reimbursement of Expenses of Professionals,

     1
     Andrew R. Vara, Acting United States Trustee for Region 3, is acting in this appointment for Tracy Hope Davis,
     United States Trustee for Region 17, who has recused herself.

     Case: 19-30088         Doc# 1370        Filed: 04/12/19        Entered: 04/12/19 16:31:48            Page 1 of
                                                         12
 1
     ECF No. 701 (the “Interim Compensation Order”). The United States Trustee recommends that
 2
     Professor Bruce A. Markell be appointed as the Fee Examiner based on his experience, character,
 3
     and judgment. This recommendation is supported by Professor Markell’s declaration and
 4
     curriculum vitæ, each of which are attached as Exhibit A. The proposed form of order for
 5
     Professor Markell’s appointment is attached as Exhibit B.
 6
                                                   INTRODUCTION
 7
             The United States Trustee respectfully requests that the Court appoint a fee examiner to
 8
     provide substantive analysis of the fee requests to be filed by the numerous estate professionals
 9
     whose retentions have been authorized by the Court or are the subject of pending or forthcoming
10
     retention applications. Given the magnitude of these Chapter 11 cases and the number of retained
11
     professionals who will apply to this Court for compensation, scrutiny of professional fees will
12
     prove especially challenging. To meet these challenges and to ensure that all professional fee
13
     requests meet applicable Bankruptcy Code requirements, the Court should appoint a fee examiner.
14
     Because the Debtors’ business affects a large segment of the general consumer public, such an
15
     appointment will also help ensure public confidence in the Bankruptcy System. 2
16
                                                    BACKGROUND
17
             1.       On January 29, 2019, the Debtors commenced the above-captioned cases by filing
18
     voluntary petitions for relief under Chapter 11 of the Bankruptcy Code. See ECF No. 1. No
19
     trustee has been appointed in the Debtors’ cases. See generally Case Dockets.
20
             2.       The Debtors’ Chapter 11 cases are being jointly administered for procedural
21
     purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. ECF No.
22
     207.
23
     //
24
     //
25
26
     2
      The United States Trustee has engaged in discussions with counsel to the Debtors, the Official Committee of
27   Unsecured Creditors, and the Official Committee of Tort Claimants regarding the relief sought in the Motion, the
     proposed order on the Motion, and the selection of a Fee Examiner. The United States Trustee is informed that the
28   Debtors and the Committees do not presently oppose the appointment of a Fee Examiner.
                                                            Page -2-



     Case: 19-30088         Doc# 1370         Filed: 04/12/19       Entered: 04/12/19 16:31:48             Page 2 of
                                                          12
 1
            3.      On February 12, 2019, the United States Trustee appointed an Official Committee
 2
     of Unsecured Creditors (“OCC”). See ECF No. 409. On February 15, 2019, the United States
 3
     Trustee appointed an Official Committee of Tort Claimants (“TCC”). See ECF No. 453.
 4
            4.      The section 341(a) meeting of creditors in these cases was called on March 4, 2019
 5
     and continued to April 29, 2019. See ECF Nos. 396, 736.
 6
            5.      On February 27, 2019, the Court entered an Order Authorizing the Debtors to
 7
     Establish Procedures for Interim Compensation and Reimbursement of Expenses of Professionals
 8
     (“Interim Compensation Order”). ECF No. 701.
 9
            6.      Following the filing, the Debtors have employed with Court approval (or
10
     applications are pending for) the following professionals:
11
                        a. Weil, Gotshal & Manges, counsel for the Debtors;
12
                        b. Keller & Benvenutti LLP, co-counsel for the Debtors;
13
                        c. AP Services, LLC (Chief Restructuring Officer, Deputy Chief Restructuring
14
                            Officer, and Additional Personnel);
15
                        d. Lazard Frères & Co. LLC, Investment Banker for the Debtors;
16
                        e. Jenner & Block LLP, special corporate defense counsel for the Debtors; and
17
                        f. Cravath, Swaine & Moore LLP, corporate and litigation counsel for the
18
                            Debtors.
19
                        g. Munger, Tolles & Olson LLP as special counsel.
20
            7.      The TCC has filed applications to employ (i) Baker & Hostetler, LLP as its counsel,
21
     and (ii) Lincoln Partners Advisors LLC as its financial adviser.
22
            8.      The OCC has filed applications to employ (i) Milbank LLP as its counsel, (ii) FTI
23
     Consulting, Inc. as its financial advisors, and (iii) Centerview Partners LLC as its investment
24
     bankers.
25
                  AUTHORITY FOR THE APPOINTMENT OF A FEE EXAMINER
26
            Section 330(a)(3) of Title 11 sets forth the standards for authorizing compensation to
27
     professionals retained in bankruptcy cases:
28
                                                    Page -3-



     Case: 19-30088      Doc# 1370      Filed: 04/12/19        Entered: 04/12/19 16:31:48     Page 3 of
                                                    12
 1          In determining the amount of reasonable compensation to be awarded ... the court
            shall consider the nature, the extent, and the value of such services, taking into
 2          account all factors, including–
 3                   (A) the time spent on such services;
 4                   (B) the rates charged for such services;
                     (C) whether the services were necessary to the administration of, or
 5                   beneficial at the time at which the service was rendered toward the
                     completion of, a case under this title;
 6                   (D) whether the services were performed within a reasonable amount of
 7                   time commensurate with the complexity, importance, and nature of the
                     problem, issue, or task addressed;
 8                   (E) with respect to a professional person, whether the person … has
                     demonstrated skill and experience in the bankruptcy field; and
 9                   (F) whether the compensation is reasonable based on the customary
10                   compensation charged by comparably skilled practitioners in cases other
                     than cases under this title.
11
     11 U.S.C. § 330(a)(3). It is the Court’s responsibility to review applications for compensation and
12
     reimbursement of expenses and to enter appropriate Orders on them. The United States Trustee is
13
     also charged with reviewing fee applications and commenting when appropriate. 28 U.S.C. §
14
     586(a)(3)(A).
15
            In complex cases, a number of bankruptcy courts have appointed fee examiners pursuant to
16
     Section 105 of the Bankruptcy Code. The role of a fee examiner is different from that of an
17
     examiner appointed under 11 U.S.C. § 1104(c) who is charged with conducting “an investigation
18
     of the debtor as is appropriate.” 11 U.S.C. § 1104; see also In re Collins & Aikman Corp., 368
19
     B.R. 623, 625-627 (Bankr. E.D. Mich. 2007).
20
            Fee examiners or fee review committees have been appointed in many significant and
21
     complex bankruptcy cases, including but not limited to Energy Future Holdings Corp., ECF No.
22
     1896, Case No. 14-10979-CSS (Bankr. D. Del.), The Budd Company, Inc., ECF No. 346, Case No.
23
     14-11873-JBS (Bankr. N.D. Ill.), Lehman Brothers Holdings, Inc., ECF No. 3651, Case No. 08-
24
     13555-scc (Bankr. S.D.N.Y.), Motors Liquidation Company (f/k/a General Motors), ECF No.
25
     4708, Case No. 09-50026-reg (Bankr. S.D.N.Y.), AMR Corp., ECF No. 2897, Case No. 11-15463-
26
     shl (Bankr. S.D.N.Y.), Exide Technologies, ECF No. 1283, Case No. 13-11482-KJC (Bankr. D.
27
     Del.), and Mineral Park, Inc., ECF No. 274, Case No. 14-11996-KJC (Bankr. D. Del.).
28
                                                   Page -4-



     Case: 19-30088      Doc# 1370      Filed: 04/12/19       Entered: 04/12/19 16:31:48    Page 4 of
                                                    12
 1
            The Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and guidelines issued
 2
     by the bankruptcy courts and the Executive Office for U.S. Trustees impose fairly rigorous and
 3
     detailed timekeeping and reporting standards on professionals.
 4
                    Even with electronic data and filing now widely in use, those
 5                  detailed reporting requirements impose a significant burden on the
 6                  courts: daily narrative time records for hundreds and, in some
                    proceedings, thousands of timekeepers fill thousands of pages and
 7                  hundreds of thousands of lines. On occasion, usually by stipulation,
                    the bankruptcy courts have utilized fee auditors, fee examiners, and
 8                  fee committees to provide quantitative and qualitative analysis and
 9                  recommendations.

10
     Baker Botts L.L.P. v. Asarco, LLC, 2014 WL 6984132 (Supreme Court December 10, 2014)
11
     (Amicus Brief of Neutral Fee Examiners Supporting Neither Party).
12
                                                ARGUMENT
13
        A. The Court Should Appoint a Fee Examiner
14
            Given the size and complexity of these Chapter 11 cases, the United States Trustee requests
15
     that the Court appoint a fee examiner to review and report on as appropriate the monthly invoices
16
     submitted in accordance with the Interim Compensation Order and all interim and final
17
     applications for allowance of compensation and reimbursement of expenses filed by professionals
18
     retained under sections 327, or 1103 of the Bankruptcy Code or similar authority (the “Retained
19
     Professionals”), in accordance with sections 328, 330, and 331 of the Bankruptcy Code and the
20
     Interim Compensation Order (collectively, the “Applications”).
21
            The appointment of a fee examiner will promote consistency, predictability, and
22
     transparency when the Retained Professionals file their Applications. In addition, all parties will
23
     maintain their rights to review and contest any of the Applications.
24
            Because the Debtors’ business effects a large segment of the general consumer public, the
25
     appointment of a fee examiner will help ensure public confidence in the Bankruptcy system. Cf.,
26
     In re Ionosphere Clubs, Inc., 113 B.R. 164, 168 (Bankr. S.D.N.Y. 1990)(where debtor’s business
27
28
                                                    Page -5-



     Case: 19-30088      Doc# 1370      Filed: 04/12/19        Entered: 04/12/19 16:31:48     Page 5 of
                                                    12
 1
     effects large segment of general public, consideration of public interest becomes a factor in
 2
     deciding to appoint trustee).
 3
         B. Duties of Fee Examiner
 4
             The United States Trustee requests that any order appointing a fee examiner impose certain
 5
     duties on the fee examiner (described below). Specifically, the Fee Examiner shall:
 6
 7                    a. establish, subject to court review and approval, a Protocol for examining fees
                         (“Protocol”), which shall contain procedures for the submission and
 8                       consideration of monthly invoices, Interim Fee Applications, and Final Fee
 9                       Applications filed by each Applicant in these Chapter 11 Cases; 3

10                    b.    review Monthly Invoices, Interim Fee Applications and Final Fee Applications
11                         filed by each Applicant in these Chapter 11 Cases (along with the fee detail
                           related thereto), and to the extent possible, the Fee Examiner shall avoid
12
                           duplicative review;
13
                      c. during the course of his review of an Application, consult, as he deems
14
                         appropriate, with each Applicant concerning such Application;
15
16                    d. during the course of his review of an Application, review, to the extent
                         appropriate, any relevant documents filed in these Chapter 11 Cases to be
17                       generally familiar with these Chapter 11 Cases and the dockets; 4
18
                      e.    within twenty-one (21) days after an Applicant files an Interim Fee Application
19                         or Final Fee Application, serve an initial report (the “Initial Report”) on the
20                         Applicant designed to quantify and present factual data relevant to whether the
                           requested fees, disbursements, and expenses are in compliance with the
21
                           applicable standards of sections 328, 329, 330, and 331 of the Bankruptcy Code,
22                         Rule 2016 of the Bankruptcy Rules, and whether the Applicant (if required) has
                           made a reasonable effort to comply with the United States Trustee's requests for
23
                           information and additional disclosures as set forth in the Guidelines for
24                         Reviewing Applications for Compensation and Reimbursement of Expenses
                           Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective
25
                           as of November 1, 2013 (the “U.S. Trustee Guidelines”);
26
     3 Capitalized terms in this paragraph shall take the meaning given them in the Interim Fee Order, entered February 28,
27   2019, as Docket Number 701.
     4
       The Fee Examiner shall be deemed to have filed a request for notice of papers filed in these cases pursuant to
28   Bankruptcy Rule 2002, and the Fee Examiner shall be served with all such papers.
                                                            Page -6-



     Case: 19-30088         Doc# 1370         Filed: 04/12/19        Entered: 04/12/19 16:31:48             Page 6 of
                                                          12
 1
                   f. during the period between service of the Initial Report and filing of the Final
 2
                      Report (as defined below), engage in written communication with each
 3                    Applicant, the objective of which is to resolve matters raised in the Initial Report
 4                    and to endeavor to reach consensual resolution with each Applicant with respect
                      to that Applicant's requested fees and expenses. The Fee Examiner may also use
 5                    the resolution process to revise findings contained in the Initial Report. Each
 6                    Applicant may provide the Fee Examiner with written supplemental information
                      that the Applicant believes is relevant to the Initial Report;
 7
 8                 g. following communications between the Fee Examiner and the Applicant and the
                      Fee Examiner's review of any supplemental information provided by such
 9
                      Applicant in response to the Initial Report, conclude the informal resolution
10                    period by filing with this Court a report with respect to each Application (the
                      “Final Report”) within fourteen (14) days after the service of the Initial Report.
11
                      The Final Report shall be in a format designed to quantify and present factual
12                    data relevant to whether the requested fees and expenses of each Applicant are in
                      compliance with the applicable standards of section 330 of the Bankruptcy Code
13
                      and Rule 2016 of the Bankruptcy Rules, and whether the Applicant has made a
14                    good faith reasonable effort to comply with the U.S. Trustee Guidelines; and
15
                   h. serve each Final Report on counsel for the Debtors, counsel for the Committees,
16                    the United States Trustee, and each Applicant whose fees and expenses are
17                    addressed in the Final Report.

18
        C. Authority of Fee Examiner
19
            The United States Trustee also requests that any Court Order appointing a Fee Examiner
20
     also authorize the Fee Examiner to:
21
                a. notice, defend, or appear in any appeal regarding an Application;
22
                b. conduct and respond to discovery in connection with any Application, including
23
                   making himself available for deposition and cross-examination by the Debtors, the
24
                   OCC, the TCC, the United States Trustee, and other interested parties consistent with
25
                   Rule 706 of the Federal Rules of Evidence; and
26
                c. retain, subject to Court approval, professionals (including attorneys and auditors) to
27
                   represent or assist the Fee Examiner in connection with any of the foregoing.
28
                                                   Page -7-



     Case: 19-30088     Doc# 1370      Filed: 04/12/19        Entered: 04/12/19 16:31:48     Page 7 of
                                                   12
 1
 2
        D. Compensation of Fee Examiner
 3
            The fees and expenses of the Fee Examiner shall be subject to application and review
 4
     pursuant to section 330 of the Bankruptcy Code, Bankruptcy Rule 2016, the United States
 5
     Bankruptcy Court Northern District of California Guidelines for Compensation and Expense
 6
     Reimbursement of Professionals and Trustees, the U.S. Trustee Guidelines, and the Interim
 7
     Compensation Order, and shall be paid from the Debtors’ estates as an administrative expense under
 8
     section 503(b)(2) of the Bankruptcy Code. The fees paid to the Fee Examiner for his services shall
 9
     be determined and charged in accordance with sections 327-331 of the Bankruptcy Code and shall
10
     not include any success fees.      Further, the Fee Examiner’s expenses shall be subject to the
11
     information detail requirements set forth in Bankruptcy Rule 2016.
12
            Should the Court decide to order the appointment of Professor Markell as the Fee Examiner,
13
     his Declaration discloses that he bills at an hourly rate of $900 per hour, subject to periodic revision
14
     that will be noticed in advance. Further, as set forth in his declaration, Professor Markell proposes
15
     the following fee structure for this appointment.
16
                    1.      an initial, one-time, setup fee of $25,000; and thereafter,
17
                    2.      a flat fee of $75,000 per month for the duration of this engagement.
18
            The initial setup fee will cover the cost of preparing and obtaining approval of a fee protocol,
19
     the cost of obtaining and training staff, and will allow the development of data analytics and analysis
20
     that are based upon practice in the case thus far. Approximately $15,000 of the setup fee will be
21
     allocated to the fees and expenses of Joseph Tiano and his firm Legal Decoder, Inc. (“Legal
22
     Decoder”), whose data analytics software Professor Markell plans to use to perform my analyses in
23
     this case
24
            From Professor Markell’s monthly flat fee, he will pay all expenses of the engagement,
25
     including:
26
                    1. The subscription and licensing fees of Legal Decoder, whose data analytics
27
                         software Professor Markell plans to use as the basis of his examinations for the
28
                                                     Page -8-



     Case: 19-30088       Doc# 1370      Filed: 04/12/19        Entered: 04/12/19 16:31:48      Page 8 of
                                                     12
 1
                      duration of his appointment. Legal Decoder will charge Professor Markell a flat
 2
                      monthly licensing fee of $40,000 for its license and related services;
 3
                 2. The hourly fees to be charged by those Professor Markell employs as fee
 4
                      reviewers (at an estimated $50 to $100 per hour based on experience);
 5
                 3. The costs and expenses related to any of Professor Markell’s court appearances,
 6
                      together with all travel expenses related to any such court appearances. Professor
 7
                      Markell will not charge any time present in court or related to travel, nor will
 8
                      Professor Markell charge for meals incurred during his travels.           Time and
 9
                      expenses for any other person that Professor Markell has employed, however,
10
                      will be outside the flat fee, and subject to the next paragraph; and
11
                 4. All other costs and expenses incurred that, in the exercise of Professor Markell’s
12
                      judgment, are necessary or appropriate to fulfill his obligations as fee examiner
13
                      after the initial setup phase. These include any expenses for (i) an office or for
14
                      any services normally associated with an office (such as telephone, staff
15
                      assistance or other items of overhead), and (ii) any reimbursements requested by
16
                      Professor Markell’s current employer, Northwestern University.
17
                 5. The flat fee compensation does not include:
18
                         a. Travel and related expenses for anyone other than Professor Markell
19
                             necessary for any court appearance requested by any party other than
20
                             myself;
21
                         b. Time spent by Professor Markell or anyone employed by Professor
22
                             Markell which relates to responding to discovery requests of any type, or
23
                             for any testimony, or for the preparation or of either. If such activities
24
                             arise in the course of the fee examiner’s appointment, they will be charged
25
                             at the affected individual’s then-currently hourly rate;
26
                         c. Time spent by Legal Decoder’s personnel for:
27
28
                                                  Page -9-



     Case: 19-30088    Doc# 1370       Filed: 04/12/19       Entered: 04/12/19 16:31:48        Page 9 of
                                                   12
 1
                                    i. preparation, normalization, reviewing, or manipulation of data or
 2
                                        other information (both invoice data and professional biographical
 3
                                        data) provided by professionals in non-LEDES format or not in
 4
                                        compliance with data format and transfer requirements in the Fee
 5
                                        Examiner protocol;
 6
                                    ii. attending (in person or telephonically) any conference, deposition,
 7
                                        hearing or other meeting; or
 8
                                   iii. preparing any non-standard or customized report.
 9
                            d. If any of the activities covered by the preceding sub-paragrph are
10
                                undertaken by Legal Decoder personnel in the course of the fee
11
                                examiner’s appointment, Legal Decoder will bill their time monthly at an
12
                                hourly rate ranging from $75 to $325 per hour (based on such individual’s
13
                                expertise), and the aggregate total added to Professor Markell’s monthly
14
                                flat fee. He will then pay the amount directly to Legal Decoder; or
15
                            e. time and expenses of any local counsel or other professional Professor
16
                                Markell may hire to represent him in this matter.
17
18        E. Immunity of Fee Examiner

19            The Fee Examiner, as an officer of the court, and those employed or paid by him with

20   respect to this appointment shall be given the maximum immunity permitted by law from civil

21   actions for all acts taken or omitted in the performance of his duties.

22        F. Appointment of Chapter 11 Trustee

23            In the event a chapter 11 trustee is appointed in these cases, such appointment will not

24   terminate or otherwise modify the duties and responsibilities of the Fee Examiner. The Fee

25   Examiner’s appointment shall only be terminated or otherwise modified by entry of an Order of the

26   Court.

27   //

28   //
                                                    Page -10-



     Case: 19-30088       Doc# 1370       Filed: 04/12/19       Entered: 04/12/19 16:31:48     Page 10
                                                    of 12
 1
            PROPOSED MODIFICATION TO THE INTERIM COMPENSATION ORDER
 2
            Should the Court find that the appointment of a Fee Examiner is warranted under the
 3
     circumstances, the United States Trustee requests entry of an Order submitted herewith that will
 4
     supplement any interim compensation order previously entered in this case.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  Page -11-



     Case: 19-30088      Doc# 1370      Filed: 04/12/19       Entered: 04/12/19 16:31:48    Page 11
                                                  of 12
 1
                                              CONCLUSION
 2
            The United States Trustee requests that the Court consider the foregoing, and appoint a Fee
 3
     Examiner in these Chapter 11 cases subject to the terms herein, and grant such further relief as
 4
     may be just. The United States Trustee recommends that the Court appoint Bruce A. Markell as
 5
     the Fee Examiner according to the fee structure proposed in this motion and accompanying
 6
     Declaration.
 7
     Dated: April 12, 2019                        Andrew R. Vara
 8                                                Acting United States Trustee, Region 3
 9
                                             By: /s/ Timothy S. Laffredi
10                                               Marta E. Villacorta
                                                 Timothy S. Laffredi
11                                               Attorney for United States Trustee
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   Page -12-



     Case: 19-30088       Doc# 1370      Filed: 04/12/19       Entered: 04/12/19 16:31:48     Page 12
                                                   of 12
